United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                     UNITED STATES COURT OF APPEALS
                                                                May 29, 2007
                         FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk


                                06-20202
                            Summary Calendar



     MAXINE NICHOLSON,

                                          Plaintiff-Appellant,

                                   v.

     SPRING SAND & CLAY LP,

                                          Defendant-Appellee.



         Appeal from the United States District Court for the
                  Southern District of Texas, Houston
                             4:04-cv-01601



Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant appeals pro se from a jury verdict in favor of her

employer in a discrimination case.      Appellant points to no error.

There is no legal argument or citation in the brief—only general

conclusions. Although this Court liberally construes the briefs of

pro se appellants, we also require that arguments be briefed to be

preserved.     Price v. Digital Equip. Corp., 846 F.2d 1026, 1028 (5th


     *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
Cir.     1988)   (citations   omitted).      Accordingly,    Appellant   has

abandoned her arguments by failing to argue them in the body of her

brief.      Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)

(citing Fed.R.App.P. 28(a)(4)).

       In   addition,   to    the   extent     her   brief   reflects    her

disappointment with counsel, the Sixth Amendment right to counsel

does not apply to civil proceedings.            Sanchez v. United States

Postal Serv., 785 F.2d 1236, 1237 (5th Cir. 1986).

       AFFIRMED.




                                     2